Motion for resettlement granted and the order of this court entered on June 25, 1963 [ante, p. 612] is resettled to read as follows: “ It is ordered that the order so appealed from be, and the same hereby is, modified on the law to the extent of granting, with $10 costs, defendant’s motion for summary judgment dismissing the complaint and severing the cause of action alleged in the counterclaim and, as so modified, affirmed, with $20 costs and disbursements to the appellant, and the clerk is directed to enter judgment accordingly, with costs. Submit resettled order.” Concur — Rabin, J. p., McNally, Stevens, Eager and Steuer, JJ.